Citation Nr: 9924805	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  94-18 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.



ATTORNEY FOR THE BOARD

D. A. Saadat, Associate Counsel



INTRODUCTION

The veteran had active military service from March 1971 to 
March 1974.

The issue on appeal arises from a June 1993 rating action, in 
which the Department of Veterans Affairs (VA) Regional Office 
(RO) in Buffalo, New York, in pertinent part, denied service 
connection for post-traumatic stress disorder (PTSD).  In 
November 1996 and March 1998, the Board of Veterans' Appeals 
(Board) remanded the veteran's claim for additional 
development.  In a March 1999 supplemental statement of the 
case, the RO continued to deny service connection for PTSD.  

On his April 1994 Form 9, the veteran indicated that he 
wanted to testify in Washington, D.C., before a member of the 
Board.  This hearing was scheduled to take place in October 
1996, but the veteran failed to appear.

REMAND

The veteran essentially contends that he has PTSD resulting 
from experiences while serving in Guantanamo Bay, Cuba.  

In the Board's March 1998 remand, the RO was asked to obtain 
additional information concerning the veteran's stressors and 
attempt to verify them.  In August 1998 and December 1998, 
the RO wrote to the Commandant, Headquarters, U.S. Marine 
Corps and attempted to verify the veteran's stressors.  In a 
February 1999 letter, the Personnel Management Support Branch 
(MMSB) of the Marine Corps advised the RO that the 
information provided by the veteran was insufficient to 
conduct any meaningful research.  

However, the following paragraph was also included in the 
MMSB's February 1999 letter:

The other information concerning the unit 
to which [the veteran] was attached 
should be contained in the command 
chronologies submitted by his unit.  
Those records should be requested from 
the Marine Corps Historical Center, 
History and Museums Division, Building 
58, Washington Navy Yard, Washington, DC  
20374-0580.

The RO was advised to provide as much detail as possible to 
the Marine Corps Historical Center about the veteran's 
alleged stressors.  

Following receipt of this letter, the RO issued a 
supplemental statement of the case in which it continued to 
deny service connection for PTSD.  The claims file does not 
reflect any attempt by the RO to contact the Marine Corps 
Historical Center regarding the veteran's alleged stressors.  

Therefore, the RO should contact the Marine Corps Historical 
Center, History and Museums Division, to assist in verifying 
the veteran's alleged stressors.  The RO should provide as 
much detail as possible to aid in the research, and should 
pursue any logical follow-up development.  The Board 
acknowledges that some of the discrepancies in the record may 
make any request for stressor confirmation difficult.  
Nevertheless, although the veteran has the burden of 
submitting evidence in support of his claim, the critical 
evidence may be in the control of the Federal Government.  In 
such situations, VA should be responsible for attempting to 
provide or obtain the material.  Murphy V. Derwinski, 1 Vet. 
App. 78, 82 (1990).

The veteran's DD Form 214 shows that his military 
occupational specialty was machine gunner.  His service 
administrative records (contained in the service medical 
records folder) indicate that he served in Guantanamo Bay 
from January 1971 through March 1972. 

In a November 1992 psychosocial summary report, it was noted 
that the veteran was sent to Guantanamo Bay after advanced 
infantry training.  During this tour of duty, he apparently 
was assigned as a gunner to Company E, 2nd Marine Division.  
His main duty was to maintain surveillance and assist Cuban 
refugees and escapees.  The veteran stated that he saw many 
injured Cubans who had come for political asylum.  He also 
allegedly saw a dead body in the water.  During his December 
1992 examination for VA purposes, the veteran reported that 
he had rescued people from the ocean, many of whom had been 
shot.  This apparently had bothered him a great deal.  During 
his mental disorders examination for VA purposes in August 
1997, the veteran reported that while serving at "post 
#16," he saw a man carrying a dead body and/or a gun, and 
also saw a woman whose leg was blown off.  He also remembers 
awakening once and seeking "all of these people . . . 
bleeding." 

Effective March 7, 1997, VA revised the regulations 
pertaining to PTSD to conform with the decision of Cohen v. 
Brown, 10 Vet. App. 128 (1997).  Prior to March 7, 1997, the 
following regulation was in effect:

(f)	Post-traumatic stress disorder.  
Service connection for post-traumatic 
stress disorder requires medical evidence 
establishing a clear diagnosis of the 
condition, credible supporting evidence 
that the claimed inservice stressor 
actually occurred, and a link, 
established by medical evidence, between 
current symptomatology and the claimed 
inservice stressor.  If the claimed 
stressor is related to combat, service 
department evidence that the veteran 
engaged in combat or that the veteran was 
awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat 
citation will be accepted, in the absence 
of evidence to the contrary, as 
conclusive evidence of the claimed 
inservice stressor.  Additionally, if the 
claimed stressor is related to the 
claimant having been a prisoner-of-war, 
prisoner-of-war experience which 
satisfies the requirements of § 3.1(y) of 
this part will be accepted, in the 
absence of evidence to the contrary, as 
conclusive evidence of the claimed 
inservice stressor.  

38 C.F.R. § 3.304(f) (as in effect prior to March 7, 1997).

In June 1999, revised regulations concerning post traumatic 
stress disorder were published in the Federal Register which 
reflected the decision in Cohen v. Brown, 10 Vet. App. 128 
(1997).  The regulations were made effective from the date of 
the Cohen decision.  The revised regulation provides as 
follows:  

(f)	Post-traumatic stress disorder.  
Service connection for post-traumatic 
stress disorder requires medical evidence 
diagnosing the condition in accordance 
with Sec. 4.125(a) of this chapter; a 
link, established by medical evidence, 
between current symptoms and an in-
service stressor; and credible supporting 
evidence that the claimed in-service 
stressor occurred.  If the evidence 
establishes the veteran engaged in combat 
with the enemy and the claimed stressor 
is related to this combat, in the absence 
of clear and convincing evidence to the 
contrary, and provided that the clamed 
stressor is consistent with the 
circumstances, conditions, or hardships 
of the veteran's service, the veteran's 
lay testimony alone may establish the 
occurrence of the claimed in-service 
stressor.  If the evidence establishes 
that the veteran was a prisoner-of-war 
under the provisions of Sec. 3.1(y) of 
this part and the claimed stressor is 
related to that prisoner-of-war 
experience, in the absence of clear and 
convincing evidence to the contrary, and 
provided that the claimed stressor is 
consistent with the circumstances, 
conditions, or hardships of the veteran's 
service, the veteran's lay testimony 
alone may establish the occurrence of the 
claimed in-service stressor. 

38 C.F.R. § 3.304(f) (as in effect from March 7, 1997).

The claims folder reflects varied medical conclusions as to 
whether the veteran actually has PTSD.  A typed discharge 
summary dated in April 1992 from the VAMC in Canandaigua, New 
York, includes a handwritten diagnosis of PTSD.  A VA 
physician, following a general medical examination in 
November 1992, diagnosed the veteran as having PTSD.  
However, another VA physician, following a mental disorders 
examination in December 1992, concluded that the veteran did 
not have any symptoms of PTSD, and diagnosed him instead as 
having multiple substance abuse.  A VA staff psychologist, 
following a series of psychological tests in April 1997, 
concluded that the veteran had chronic PTSD, but indicated 
that this was contingent on whether verifiable combat 
stressors were revealed in the veteran's military history.  
Finally, a VA mental disorders examination report dated in 
August 1997 concluded that the veteran did not, in fact, have 
PTSD. 

As detailed above, there is some ambiguity as to whether the 
veteran actually has PTSD.  However, he has been diagnosed as 
having PTSD by at least one VA physician.  

If, and only if, any stressors are verified (or the veteran 
is found to have engaged in combat), the RO should obtain any 
additional treatment records of the veteran since April 1998 
(when the RO last asked the veteran for updated medical 
information).  Murincsak v. Derwinski, 2 Vet.App. 363 (1992).  
Thereafter, the RO should schedule a current VA examination 
by a board of two VA psychiatrists, to diagnose or rule out 
PTSD under the criteria of DSM-IV.  Cohen, supra.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should send a summary of all 
the veteran's claimed stressors (with 
unit information and the specific 
month(s) of reported incidents, if 
known), and all other documentation 
relevant to the stressor element of the 
PTSD claim, to the Marine Corps 
Historical Center, History and Museums 
Division, Building 58, Washington Navy 
Yard, Washington, DC  20374-0580, which 
should be requested to research and 
attempt to verify the veteran's alleged 
stressors.  All appropriate follow-up 
development should be undertaken.  Copies 
of all correspondence sent and received 
must be permanently associated with the 
claims file.  

2.  If, and only if, any stressors are 
verified (or the veteran is found to have 
engaged in combat),

a.  The RO should obtain the names 
and addresses of all medical care 
providers who treated the veteran 
for PTSD since April 1998.  After 
securing the necessary release, the 
RO should obtain these records. 

b.  The veteran should be afforded a 
special VA psychiatric evaluation by 
a panel of two board certified 
psychiatrists who are qualified to 
evaluate and diagnose PTSD and who 
have not previously examined or 
treated the veteran.  The claims 
file must be made available to and 
be reviewed by the examiners before 
the examination.  The examiners must 
be furnished a list of the verified 
stressors prior to the examination.

i.  The examination is to be 
conducted in accordance with 
the fourth edition of the 
Diagnostic and Statistical 
Manual of Mental Disorders 
(DSM-IV), and all appropriate 
studies deemed warranted by the 
examiners are to be performed. 

ii.  The examiners should 
determine whether the veteran 
has PTSD. 

iii.  If the examiners believe 
that PTSD is the appropriate 
diagnosis, they must specify 
which of the stressors verified 
by the RO are responsible for 
that conclusion.  In this 
regard, only the stressors 
specifically verified by the RO 
may be relied upon. 

iv.  The examiners should 
reconcile any diagnosis and/or 
conclusion(s) that conflict 
with those previously made 
regarding the veteran's 
psychiatric condition, and 
provide detailed reasons for 
any disagreement.  

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the requested 
development complies with the Board's 
instructions.  If it does not, 
appropriate corrective action is to be 
implemented.

4.  Upon completion of the above, the RO 
should review the evidence of record and 
enter its determination with respect to 
the issue of entitlement to service 
connection for PTSD.  If the decision 
remains adverse to the veteran, the RO 
should issue a supplemental statement of 
the case, a copy of which should be 
provided the veteran, and any designated 
representative.  The SSOC should include 
recitation of the revised criteria 
pertaining to PTSD cited above.  The RO 
should also provide any designated 
representative a chance to review the 
claims file and both the veteran and the 
representative should be given an 
opportunity to submit additional 
argument.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  The purpose of this remand is to 
ensure due process.  No inference should be drawn regarding 
the final disposition of the veteran's claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
Iris S. Sherman 
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


